June 29, 2012 Kathleen Krebs Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington DC 20549 Re:Norman Cay Development, Inc. Form 10-Q for the quarter ended January 31, 2012 Filed June 5, 2012 Form 8-K dated January 23, 2012 Filed June 5, 2012 Response letter dated June 5, 2012 File No. 333-167284 Dear Ms. Krebs, Norman Cay Development, Inc. (the “Company”) hereby respectfully requests additionally ten business days to respond to the comment letter of the Staff dated June 15, 2012 relating to the above-referenced filings and the Company intends to submit a response by July 13, 2012. Thank you. Very truly yours, NORMAN CAY DEVELOPMENT, INC. /s/ Dean Huge By: Dean Huge Title:Chief Financial Officer
